Deen, Chief Judge.
Clyde Wilson, Jr., brings this appeal from his conviction of theft by deception.
1. The trial court did not err in allowing into evidence testimony and documentary evidence of a similar scheme to buy and sell cattle which occurred five days before the transaction for which appellant was convicted. The evidence was admissible for the purpose of showing a general plan, scheme, motive or intent and fits within the exception to the “other crimes” rule as it is envisioned in Johnson v. State, 154 Ga. App. 793 (1980). The state clearly proved that the *561offenses were so interconnected that proof of one tended to prove the commission of the other.
Submitted July 7, 1980
Decided September 4, 1980.
John V. Costley, Jr., for appellant.
J. W. Morgan, District Attorney, Michael Walker, Assistant District Attorney, for appellee.
2. The general grounds are also without merit. We have reviewed the entire record and find that a rational trier of fact could reasonably have found from the evidence adduced at trial proof of guilt of the defendant beyond a reasonable doubt. Brown v. State, 152 Ga. App. 144 (262 SE2d 510) (1979).

Judgment affirmed.


Birdsong and Sognier, JJ., concur.